Case 1:18-cr-00224-AJN Document 283-2 Filed 03/09/20 Page 1 of 4




                    EXHIBIT B
Case 1:18-cr-00224-AJN Document 283-2 Filed 03/09/20 Page 2 of 4




                                                               Ex. B at 1
                Case 1:18-cr-00224-AJN Document 283-2 Filed 03/09/20 Page 3 of 4

Thank you!

From: Lynch, Garrett <LynchG@dany.nyc.gov>
Sent: Wednesday, January 08, 2020 10:04 AM
To: Lake, Stephanie (USANYS) <SLake@usa.doj.gov>
Cc: Kim, Jane (USANYS) 4 <JKim4@usa.doj.gov>; Krouse, Michael (USANYS) <MKrouse@usa.doj.gov>
Subject: RE: Sadr ‐ wire transfers


1. Re: the first payment, there should be a copy of the SWIFT message in the Commerzbank production. In my
version of the subpoena compliance production it's a PDF titled "Copy".

2. Re: the identity of the intermediary bank, the bank whose business record the wire transfer is is the
intermediary bank, so the witness will be able to state that.

3. Also, for several of the payments, we have additional search warrant documents -- e.g., while we may just
have the wire transfer record from the clearing bank, we may also have a SWIFT message attached to an email,
or a Hyposwiss record, or some other document which identifies the payment route. When the dust settles on
the SW docs, we can reconstruct my old payments binders where I had all of the documents bundled together
for each payment (the payment instruction letter, the bank record(s), emails, attachments, etc.). This is what we
did for the GJ.



From: Lake, Stephanie (USANYS) [mailto:Stephanie.Lake@usdoj.gov]
Sent: Tuesday, January 7, 2020 6:19 PM
To: Lynch, Garrett <LynchG@dany.nyc.gov>
Subject: FW: Sadr ‐ wire transfers

My original email had three attachments, which had to be sent to you securely. So you should be getting a secure
message with instructions on how to access it.

From: Lake, Stephanie (USANYS)
Sent: Tuesday, January 07, 2020 5:37 PM
To: Lynch, Garrett <LynchG@dany.nyc.gov>; Krouse, Michael (USANYS) <MKrouse@usa.doj.gov>; Kim, Jane (USANYS) 4
<JKim4@usa.doj.gov>
Subject: Sadr ‐ wire transfers

See attached a spreadsheet (Payments) showing each transfer and where I found documentation. A few things:

   1) I didn’t find a wire confirmation for the 4/4/2011 $29 million transfer. I did find reference to it in the CHIPS
      subpoena returns. It seems to show that it went from “Fondo Chino‐Venezolano” to Stratus International
      Contracting (see attached two spreadsheets that show this). Garrett – do you know if we have a wire
      confirmation for that transfer?

   2) I noticed that the wire confirmations don’t generally show the U.S. intermediary bank on them. Is there other
      documentation I’m missing that has this information?

*All documents are saved here: \\Usa.doj.gov\cloud\NYS\StAndrews\Shared\Iran VEHousing‐
2017R01160\###Trial\Documents\Payment Records and here:
                                                             2
                                                                                                         Ex. B at 2
                 Case 1:18-cr-00224-AJN Document 283-2 Filed 03/09/20 Page 4 of 4
\\Usa.doj.gov\cloud\NYS\StAndrews\Shared\Iran VEHousing‐2017R01160\Evidence [INT]\Discovery\#5 ‐ Subpoena
Returns\To Produce.

Also – Garrett, I was thinking that if you don’t already have the ability to remotely login to our network, we should have
that set up! That way the file paths above wouldn’t be useless to you.

Thanks!

Stephanie Lake
Assistant United States Attorney
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007
Tel: (212) 637‐1066




This email communication and any files transmitted with it contain privileged and confidential information
from the New York County District Attorney's Office and are intended solely for the use of the individuals or
entity to whom it has been addressed. If you are not the intended recipient, you are hereby notified that any
dissemination or copying of this email is strictly prohibited. If you have received this email in error, please
delete it and notify the sender by return email.




                                                             3
                                                                                                         Ex. B at 3
